Citation Nr: 0941338	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  06-31 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a 
laceration to the right hand.


REPRESENTATION

Appellant represented by:	Berks County Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1948 to August 
1952.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania

In June 2009, the Veteran provided testimony at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of this hearing is of 
record.
 
The Veteran's January 2006 notice of disagreement also 
initiated an appeal with respect to claims for an increased 
rating for hearing loss and entitlement to service connection 
for pulmonary nodules.  In a May 2007 rating decision, an 
increased rating of 30 percent for hearing loss was assigned 
and service connection for pulmonary nodules/fibrosis was 
granted.  The grant of service connection constitutes a total 
grant of the benefits on appeal and the Veteran indicated in 
September 2007 and March 2008 statements that he no longer 
wished to pursue his appeal for an increased rating.  These 
two issues are therefore not before the Board.  

In a September 2008 statement, the Veteran filed a claim for 
entitlement to an increased rating for his pulmonary 
nodules/fibrosis.  He has also submitted evidence indicating 
that he is unable to work due to his service-connected lung 
disability.  
The Court has also recently held that entitlement to a TDIU 
is an element of all claims for increase rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Therefore, the claims for 
an increased rating and TDIU are referred to the RO for 
adjudication.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (9).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





FINDING OF FACT

The Veteran does not have a chronic disability as a result of 
an in-service right hand laceration. 


CONCLUSION OF LAW

The criteria for service connection for residuals of a right 
hand laceration are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 
In a letter issued in November 2005, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a February 2008 letter.  

There was a timing deficiency in that the February 2008 
letter was sent after the initial adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Inasmuch as the claim is being denied, no effective date or 
rating is being set.  The delayed notice on these elements, 
therefore, does not deprive the Veteran of a meaningful 
opportunity to participate in the adjudication of the claim.  
See McDonough Power Equip. v. Greenwood, 464 U.S. 548, 553 
(1984).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and records from various 
federal agencies.  Although the Veteran contends that his 
service treatment records are not complete as there is no 
documentation of his claimed right hand laceration, there is 
no indication in the claims folder that the service records 
are incomplete.  The Veteran's August 1952 separation 
examination is of record, as are dental records and treatment 
for other conditions during the Veteran's service aboard the 
USS Carpenter.  

The Veteran testified during his June 2009 hearing that he 
has undergone no private treatment for his claimed residuals 
of a right hand laceration.  Additionally, the Veteran was 
provided a VA examination in November 2005 in response to his 
claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

As noted above, service connection requires competent 
evidence showing the existence of a present disability.  
Shedden, 381 F.3d at 1163, 1167; see also Caluza, 7 Vet. App. 
at 498.  With respect to the Veteran's contentions that 
service connection is warranted for residuals of an in-
service right hand laceration, the Board finds that evidence 
of record is against a finding that there is a current 
disease or disability. 

The Veteran testified in June 2009 that he cut the top of his 
right hand between the first two fingers in 1951 or 1952 
while serving aboard the USS Carpenter in the waters of 
Korea.  He was treated at the ship's dispensary with 
stitches.  

Service treatment records are negative for evidence of a 
right hand laceration.  The Veteran was treated for a 
puncture of the thumb from a splinter in October 1948, but 
there are no other service records pertaining to his hand.  
Furthermore, no scars or other residuals of a laceration were 
noted during the August 1952 separation examination.  

The post-service medical evidence is also negative for 
complaints or treatment for residuals of a right hand 
laceration until October 2005, when the Veteran's claim for 
service connection was received.  He has denied undergoing 
any treatment for the claimed disability, and while he has 
complained of pain and loss of strength when writing or 
gripping, the record is wholly negative for physical findings 
related to his in-service hand laceration.  

Upon VA examination in November 2005 the Veteran reported 
incurring a small laceration of the right hand between the 
index and middle fingers.  He denied receiving any sutures 
and stated the cut was treated with a bandage.  No scars were 
noted on the right hand and strength was fully intact.  
Although some limitation of motion of the fingers was noted, 
the examiner diagnosed moderate degenerative changes of the 
entire right hand, and rendered no diagnoses related to the 
Veteran's claimed disability.  

The Veteran is competent to report symptoms such as scars and 
pain, but his reports must be weighed against the medical 
evidence of record, including the negative physical 
examinations conducted in August 1952 and November 2005. 

As the record is negative for objective evidence of current 
residuals from the Veteran's in-service hand laceration, the 
evidence is against a finding of any current disability due 
to service.  Absent proof of the existence of the disability 
being claimed, there can be no valid claim.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim and it is denied.


ORDER

Entitlement to service connection for residuals of a 
laceration to the right hand is denied.



____________________________________________
Tara L. Reynolds
Acting Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


